Title: To James Madison from Samuel Briggs, 2 May 1805
From: Briggs, Samuel
To: Madison, James


Sir!
Egypt Alexandria 2nd. May 1805.
Since Mr. Eaton’s departure from hence in March last, no good opportunity has offered for Sicily or Malta, to transmit to Your Excelly. the enclosed packet, containing the Convention concluded by Mr, Eaton in the name of the United States of America, with His Highness Hamet Caramanly Bashaw of Tripoly; but I now avail of the departure of H. B. Maj.’s Sloop Jalouse to forward it via Malta. An authentic Copy of it has been deposited in my Office, conformably with the request of Mr. Eaton. I beg leave to congratulate Ye on the advantages obtained by that Convention, & which I have every expectation will be secured to the United States by a successful termination of the War with Tripoly. I have not heard from Mr. Eaton since the 19th. March, when he was within 4 or 5 days distance of Bomba, on the way to Derna. So arduous an enterprize must of course be attended with infinite difficulties—but I entertain no doubt that the fertile genius & indefatigable Zeal of Mr. Eaton, will overcome them all. To enable him to collect a force, sufficient to cross the Desert, & to attach to his Interests & those of Hamet Bashaw, the Tribes of Arabs in the neighbouring Country, my Commercial House here, advanced to Mr. Eaton, on account of the United States, the Sum of Sixteen Thousand Spanish Dollrs. Of this, Three Thousand Dollrs. have been repaid us by Bills on London & for the remaining Thirteen Thousand Ds. we are still in Disbursement—but we are in daily expectation of the arrival of these funds from Syracuse, according to the engagements of Mr Eaton. In a Country like this, where Banking operations are entirely unknown, & Specie is consequently the more valuable, Your Excelly. will easily conceive, that it was not without considerable inconvenience, that at so short a notice, we could collect & dispose of this Sum. The Expedition from hence could not however have been made without those Advances, & we have therefore the gratification to reflect that the Service has been benefited by them. I have the honor to be with the highest consideration & respect Your Excellency’s Most devoted and Obedient Servt.
Saml. Briggs
